As filed with the Securities and Exchange Commission on May 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. DSM Global Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Shares Value COMMON STOCKS: 96.5% Aerospace & Defense: 1.0% Zodiac Aerospace $ Beverages: 3.0% SABMiller Plc Biotechnology: 4.5% Celgene Corp. * Chemicals: 3.2% Ecolab, Inc. Monsanto Co. Commercial Services & Supplies: 2.0% Intertek Group Plc Computers & Peripherals: 12.7% Apple, Inc. * EMC Corp. * NetApp, Inc. * Electronic Equipment, Instruments & Components: 2.0% Keyence Corp Energy Equipment & Services: 3.2% Schlumberger Ltd. Food Products: 3.5% China Mengniu Dairy Co Ltd Danone Hotels, Restaurants & Leisure: 5.7% Las Vegas Sands Corp. * Genting Singapore Plc Wynn Macau Ltd. Industrial Conglomerates: 5.3% Beijing Enterprise Holdings Ltd General Electric Co. Internet & Catalog Retail: 2.6% 45 Priceline.com, Inc. * Internet Software & Services: 7.8% Baidu, Inc. - ADR* 38 Google, Inc. * Tencent Holdings Ltd IT Services: 7.1% Cognizant Technology Solutions Class A * Visa, Inc. Media: 2.1% Discovery Communications, Inc. * Multiline Retail: 4.3% Dollar General Corp. * Golden Eagle Retail Group Ltd Oil, Gas & Consumable Fuels: 3.2% China Shenhua Energy Co. Ltd Kunlun Energy Co. Ltd Pharmaceuticals: 7.4% Allergan, Inc. Shire Plc Software: 3.2% Dassault Systemes SA Software Publishers: 2.3% Check Point Software Technologies Ltd * Specialty Retail: 2.8% Belle International Holdings Ltd Chow Tai Fook Jewelry Group Ltd * Textiles, Apparel & Luxury Goods: 2.1% 55 Swatch Group AG Tobacco: 5.5% British American Tobacco Plc Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $1,163,674) SHORT-TERM INVESTMENT: 97.9% Invesco Short-Term Investments Trust Treasury Portfolio, 0.02% ^ TOTAL SHORT-TERM INVESTMENT (Cost $1,175,832) TOTAL INVESTMENTS IN SECURITIES: 194.4% (Cost $2,339,506) Liabilities in Excess of Other Assets: (94.4)% ) TOTAL NET ASSETS: 100.0% $ ADR -
